OFFICIAL NOTICE FROM COURT OF CRIMINAL• AT^E^J^raX^4'^
                   ;-P 0. B^W^^^lf^fl¥^p®CT-IS5'',*y A (yny).^©'

1/14/2015
            PRIVATE USE                                     0002003152     JAN15 2015
                                If'*   O.U.                 MAILED FROM ZIP CODE 78 701
FARRIS, JULIUS                  Tr. Ct. No. 21070-A                       WR-47,014-02
This is to advise that the Court*has denied^without written order the application for
writ of habeas corpus on the findingsjbfthe.trial court without a hearing.
                                         ** '                      Abel Acosta, Clerk
                             JULIUS FARRIS
                             SEGOVIA UNIT - TDC # 579506
                                                                                        t
                             1201 E. CIBOLORD.
                             EDINBURG, TX 78539                                 #4
                                                                    (V^3>